OFFICE OF THE ACTORNEY       GENERAL    OF TEXAS
                         AUSTIN




Honorable J.:A. Hill, Pre~ldent
The We& Toxar State Teaohsrs College
Canyon, Texas
Dear Sir:




            we lravsreo4                    r of iroaentdata in
rhlah you a8k th4 opl~110                   tmont 0~1the above
08ptloadd QU48tA6tl.



theUnlt4d Sta
ohrrg48~.ofthe
State. The 840




                      1 322,.hOt8, 4jrd Log., B.S., Ch. 596,
                      Thhis~bill fixed the tuition. to bs 441.
                    8 ~OJ$i#t)9ing  ill8tatO'%U8titUtiOM of
                  and made no exompthu.      Said bill proTid.8


            "Seotion1. Tho @ve?ning board8 our the,~84T4rti
    iniBtitUtiOn8Of 04114@at4 renk IltIppo+&in . wiloleOT
                                              .,
    In pal-tby pub110 fUS3d8appropriat4d frQlith4 Stat4
    'Prea8Ury8hall oau80itQ be 401lOOted~irarP8tud:Ont8
    regi@iering in 8ai~10$00&   aPtor SsptseSr4r1~,1933,
    tultibn atth4 folL~n$ng rate4:
            11
             . . .
Honorable J. A. Hill, p8$4 2


             "Sootton 3. Alllaws and parta of law8 in
      aonfliot *riththe PrOtidOIi8 heroin are hereby
      repealed.
                  *. .    .”

            on August 22, 1933, thi8 department rendered
an QMiQn   to Rmorable XL Y. Bsaadlot, Prseidant   or th4
UniTersitY of 'J!4%48, whioh held that &AI~~ BQ~ 322
(tit. 26540) r4peklsQ i3X6e Bill 182 ai the 38th L4%Isla-
turn end Sglate Bill 66 of the u8t Lsgielatura,,1st C.S.
            Within a few ~4448 artsr th4 abow a~ti0n4~3
OpilliOn   WaS        the flrat 4&14d 8488iUn of the 43d
                 rendered,
Legislature pa884d Rouse Bill 15 Chapter 6, 44QitI4d by
Vernon a8 Art1014 2654b-1. SO&On8    1 and 3 Of BOU84 Bill
15 ar4 quoted a8 follcwsr
             "846tIon 1. Th4 &BYSrAing bawds et th4 84VOrdl
      tititUtiOll8 Of 4dllO%iat4 ?88k, 811POrted fn Who14 Or
      Zn part by pub110 fUnd8 appropriatei fropltk8 Stat4
      Treasury, am hereby authorized and dlr4Oted to 4qmpt
      and     6XOlapt   d.1    Oiti8Otl8   Of %X48,   rho   h4V4   l%?#idO&in
      2%X48   far a psrlod or not 1488 tklu,twolv4 (12) ~th8
     prior totho aat4 of regi8tldion, aad do S-4&              4\lrIn%
     the Spanl8h-Amsrioan and/or during the WlU          w8r a8
     nur8es or in the anrod for448 ot ths tmit*d Stat48 during
     the World War, and vho are honorably dlsehargsd         them-
     f'mn, tram the payment of all dUe8, .#448 MU ohargO
     nbat804~4~, taCrlUdin%f948 fOS 44rr48pOad~OO 4OUr848i
     prmIU4d, b.owomir,that the f0r4golng 4X4n@tIon eh8ll
     not be oon);qrUedto apply to d4po8It8, suoh a8 llb,rary,
     or laboratory deposits, whloh nraybe rsquirti in the
     natUP Of a 8e4Urity for the return of or propor 08r4
     of  prapeety   loaned tar the ~44 of atq4sn%a, not to.anr
     f488 Or ahar%es iOr lOd%illg,board Or OlOthiWL           Ths
     governin% board8 of said instituttions68f and it 8b3u
     be their duty to regulre every applicant alaimIng the
     benefit oi the above exeptlon to submit 8atisf.~OtOXY
     evidence that thheapplloant ie a oitizen of Texas and
     is otherWi84 entitl4d t0 said 4X4Ul~tiOIl.Th4 pr4ri8ion8
     of this Section shall apply to thorrb8tUdMt8 rsho oP4
     hersin exempted that have already r4%Ietsa4d and pold
     their fee8 or tuition      for   the 193393b sohool t-,    and
     the goyernlng boarde Of 8U4h kXi8tItUtIOnS8TF h4r4by
     apt)loria& and dirOd4d $4 r4,iuad8UOh f446 CO W
     &ude&      who ha8 already     pald 8U4h t448 Or tuition for
     the 1933-34 MhOOl ~~~*
FIanorable3. A. Hill, page 3


            “SM.  ~3. The raot thet the Aot fixing the
     tuition f048 passed by the Regular Seaslen 0s the
     Ftvrty-thirdLegislature unintentionally repealed
     prt-existing laws which exantptedwar veterans and
    ,oertain graduates of certain high aohools froJxthe
     p*jment ot college fees oreatee en emergenar and an
     Qaporative public naoeesity that the ConstitutIonal
     &&a requiring bille to be road on three srvsral day8
     be euspended, and the name is haroby su8psndeb, ahd
     that this Bat shall take areot from and after it8
     passage and It ia so emaot4d."
           Thus, ths Legielnture in view of the opinion
to me$fdeht Benediot pa4aed the above qurrtedstatute.
              In vi4w 0s the r0wgdn , you are r68p40trtiuy
advl84d that under Art1014 Z&j&-?(l'ia Oiti24h'w TOxa8
rrho‘ha8 T48ldeb in thie State r0r a.2month8 or.niWe prior
to the aate~or his registration in the Weat Texae Stat4
Teaaherrr6olleg4 Or in any other State inatitutioa of
oollogiate rank end who aerred during ths~Woz+ldWar in
the artaodforaes of the United States ia er4faptfram th4
payment or all dues, fe48, aud chargee whatspover of suah
inatitutioas, except the deposite  aad the lodging, board,
or clothing ohargo deeoribed in the atatut4.
                                    Yours   very   truly
                               ATTCRN2Y GAWJZRALOF TEES




                                                   Aesistant